Name: 94/466/EC: Commission Decision of 13 July 1994 amending Annex I (13) to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  social affairs;  agricultural activity;  trade;  tariff policy
 Date Published: 1994-07-26

 Avis juridique important|31994D046694/466/EC: Commission Decision of 13 July 1994 amending Annex I (13) to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC Official Journal L 190 , 26/07/1994 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 59 P. 0156 Swedish special edition: Chapter 3 Volume 59 P. 0156 COMMISSION DECISION of 13 July 1994 amending Annex I (13) to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (94/466/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/118/EEC of 17 December 1982 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular the second paragraph of Article 15 thereof, Whereas, given the experience gained during the application of the measures provided for, the conditions under which game trophies are traded and imported should be amended; whereas, therefore, Annex I (13) to the above Directive should be reworded; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Chapter 13, Annex I to Directive 92/118/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on 1 December 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. COMMISSION REGULATION (EC) No 1818/94 of 25 July 1994 amending Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4) and 7 (2) thereof, Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries; Whereas Commission Regulation (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector (3), as amended by Regulation (EEC) No 2067/93 (4), establishes the quantities of wine eligible for the specific supply arrangements introduced by Title I of Regulation (EEC) No 1601/92 and fixes the Community aid pursuant to Article 3 of that Regulation; whereas the quantities of wine eligible for the arrangements for the 1994/95 wine year should be determined and the amount of aid should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II of Regulation (EEC) No 2253/92 are replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 219, 4. 8. 1992, p. 30. (4) OJ No L 187, 29. 7. 1993, p. 34. ANNEX 'CHAPTER 13 GAME TROPHIES A. Without prejudice to the measures adopted pursuant to Regulation (EEC) 3626/82 (1)(), trade in and imports of game trophies: (i) of ungulates and birds having undergone a complete taxidermy treatment ensuring their preservation at ambient temperatures; (ii) of species other than ungulates and birds; shall not be subject to any ban or restriction for reasons of animal health. B. Without prejudice to the measures adopted pursuant to Regulation (EEC) No 3626/82, trade in and imports of game trophies of ungulates and birds not having undergone the treatment mentioned in A (I) shall be subject to the following conditions: 1. with regard to trade: game trophies must either: - come from animals originating in an area not subject to restrictions as a result of the presence of serious transmissible diseases to which animals of the species concerned are susceptible, or: - comply with the conditions laid down in 2 (b) or (c) if they come from animals originating in an area subject to restrictions as a result of the presence of serious transmissible diseases to which animals of the species concerned are susceptible; 2. with regard to imports: (a) in respect of game trophies consisting of entire anatomical parts not having been treated in any way: the trophies must: - come from animals in respect of which the import into the Community of all categories of fresh meat of the species concerned which has not undergone any form of treatment is authorized pursuant to Community rules, - be packaged immediately, without being in contact with other products of animal origin likely to contaminate them, in individual, transparent and closed packages so as to avoid any subsequent contamination, - be accompanied by a veterinary certificate certifying that the above conditions have been met. Furthermore, during the taxidermy treatment, the waste which is not part of the trophy must be destroyed; (b) in respect of game trophies consisting solely of bone, horns, hooves, claws, antlers or teeth: the trophies must: - have been immersed in boiling water for an appropriate time so as to ensure that any matter other than bone, horns, hooves, claws, antlers or teeth is removed, - have been disinfected with a product authorized by the competent authority in the country of dispatch, in particular with hydrogen peroxide where parts consisting of bone are concerned, - be packaged, immediately after treatment, without being in contact with other products of animal origin likely to contaminate them, in individual, transparent and closed packages so as to avoid any subsequent contamination, - be accompanied by a document or certificate certifying that the above conditions have been met; (c) in respect of game trophies consisting solely of hide or skin: - the trophies must: - have been either: (i) dried; or: (ii) dry- or wet-salted for a minimum of 14 days before dispatch; or: (iii) preserved by a treatment other than tanning to be fixed according to the procedure provided for in Article 18, - be packaged, immediately after treatment, without being in contact with other products of animal origin likely to contaminate them, in individual, transparent and closed packages so as to avoid any subsequent contamination, - be accompanied by a document or certificate certifying that the above conditions have been met. ' (1)() OJ No L 384, 31. 12. 1982, p. 1.